
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1927
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Foreign Intelligence
		  Surveillance Act of 1978 to provide additional procedures for authorizing
		  certain acquisitions of foreign intelligence information and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect America Act of
			 2007.
		2.Additional procedure for authorizing
			 certain acquisitions of foreign intelligence informationThe Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended by inserting after section 105 the
			 following:
			
				105A.Clarification of electronic surveillance of persons outside
		  the United StatesNothing in the definition of electronic
				surveillance under section 101(f) shall be construed to encompass surveillance
				directed at a person reasonably believed to be located outside of the United
				States.
				105B.Additional procedure for authorizing
		  certain acquisitions concerning persons located outside the United
		  States(a)Notwithstanding any other law, the Director
				of National Intelligence and the Attorney General, may for periods of up to one
				year authorize the acquisition of foreign intelligence information concerning
				persons reasonably believed to be outside the United States if the Director of
				National Intelligence and the Attorney General determine, based on the
				information provided to them, that—
						(1)there are reasonable procedures in place
				for determining that the acquisition of foreign intelligence information under
				this section concerns persons reasonably believed to be located outside the
				United States, and such procedures will be subject to review of the Court
				pursuant to section 105C of this Act;
						(2)the acquisition does not constitute
				electronic surveillance;
						(3)the acquisition involves obtaining the
				foreign intelligence information from or with the assistance of a
				communications service provider, custodian, or other person (including any
				officer, employee, agent, or other specified person of such service provider,
				custodian, or other person) who has access to communications, either as they
				are transmitted or while they are stored, or equipment that is being or may be
				used to transmit or store such communications;
						(4)a significant purpose of the acquisition is
				to obtain foreign intelligence information; and
						(5)the minimization procedures to be used with
				respect to such acquisition activity meet the definition of minimization
				procedures under section 101(h).
						This determination shall be in the form of
				a written certification, under oath, supported as appropriate by affidavit of
				appropriate officials in the national security field occupying positions
				appointed by the President, by and with the consent of the Senate, or the Head
				of any Agency of the Intelligence Community, unless immediate action by the
				Government is required and time does not permit the preparation of a
				certification. In such a case, the determination of the Director of National
				Intelligence and the Attorney General shall be reduced to a certification as
				soon as possible but in no event more than 72 hours after the determination is
				made.
					(b)A certification under subsection (a) is not
				required to identify the specific facilities, places, premises, or property at
				which the acquisition of foreign intelligence information will be
				directed.
					(c)The Attorney General shall transmit as soon
				as practicable under seal to the court established under section 103(a) a copy
				of a certification made under subsection (a). Such certification shall be
				maintained under security measures established by the Chief Justice of the
				United States and the Attorney General, in consultation with the Director of
				National Intelligence, and shall remain sealed unless the certification is
				necessary to determine the legality of the acquisition under section
				105B.
					(d)An acquisition under this section may be
				conducted only in accordance with the certification of the Director of National
				Intelligence and the Attorney General, or their oral instructions if time does
				not permit the preparation of a certification, and the minimization procedures
				adopted by the Attorney General. The Director of National Intelligence and the
				Attorney General shall assess compliance with such procedures and shall report
				such assessments to the Permanent Select Committee on Intelligence of the House
				of Representatives and the Select Committee on Intelligence of the Senate under
				section 108(a).
					(e)With respect to an authorization of an
				acquisition under section 105B, the Director of National Intelligence and
				Attorney General may direct a person to—
						(1)immediately provide the Government with all
				information, facilities, and assistance necessary to accomplish the acquisition
				in such a manner as will protect the secrecy of the acquisition and produce a
				minimum of interference with the services that such person is providing to the
				target; and
						(2)maintain under security procedures approved
				by the Attorney General and the Director of National Intelligence any records
				concerning the acquisition or the aid furnished that such person wishes to
				maintain.
						(f)The Government shall compensate, at the
				prevailing rate, a person for providing information, facilities, or assistance
				pursuant to subsection (e).
					(g)In the case of a failure to comply with a
				directive issued pursuant to subsection (e), the Attorney General may invoke
				the aid of the court established under section 103(a) to compel compliance with
				the directive. The court shall issue an order requiring the person to comply
				with the directive if it finds that the directive was issued in accordance with
				subsection (e) and is otherwise lawful. Failure to obey an order of the court
				may be punished by the court as contempt of court. Any process under this
				section may be served in any judicial district in which the person may be
				found.
					(h)(1)(A)A person receiving a directive issued
				pursuant to subsection (e) may challenge the legality of that directive by
				filing a petition with the pool established under section 103(e)(1).
							(B)The presiding judge designated pursuant to
				section 103(b) shall assign a petition filed under subparagraph (A) to one of
				the judges serving in the pool established by section 103(e)(1). Not later than
				48 hours after the assignment of such petition, the assigned judge shall
				conduct an initial review of the directive. If the assigned judge determines
				that the petition is frivolous, the assigned judge shall immediately deny the
				petition and affirm the directive or any part of the directive that is the
				subject of the petition. If the assigned judge determines the petition is not
				frivolous, the assigned judge shall, within 72 hours, consider the petition in
				accordance with the procedures established under section 103(e)(2) and provide
				a written statement for the record of the reasons for any determination under
				this subsection.
							(2)A
				judge considering a petition to modify or set aside a directive may grant such
				petition only if the judge finds that such directive does not meet the
				requirements of this section or is otherwise unlawful. If the judge does not
				modify or set aside the directive, the judge shall immediately affirm such
				directive, and order the recipient to comply with such directive.
						(3)Any directive not explicitly modified or
				set aside under this subsection shall remain in full effect.
						(i)The Government or a person receiving a
				directive reviewed pursuant to subsection (h) may file a petition with the
				Court of Review established under section 103(b) for review of the decision
				issued pursuant to subsection (h) not later than 7 days after the issuance of
				such decision. Such court of review shall have jurisdiction to consider such
				petitions and shall provide for the record a written statement of the reasons
				for its decision. On petition for a writ of certiorari by the Government or any
				person receiving such directive, the record shall be transmitted under seal to
				the Supreme Court, which shall have jurisdiction to review such
				decision.
					(j)Judicial proceedings under this section
				shall be concluded as expeditiously as possible. The record of proceedings,
				including petitions filed, orders granted, and statements of reasons for
				decision, shall be maintained under security measures established by the Chief
				Justice of the United States, in consultation with the Attorney General and the
				Director of National Intelligence.
					(k)All petitions under this section shall be
				filed under seal. In any proceedings under this section, the court shall, upon
				request of the Government, review ex parte and in camera any Government
				submission, or portions of a submission, which may include classified
				information.
					(l)Notwithstanding any other law, no cause of
				action shall lie in any court against any person for providing any information,
				facilities, or assistance in accordance with a directive under this
				section.
					(m)A directive made or an order granted under
				this section shall be retained for a period of not less than 10 years from the
				date on which such directive or such order is
				made.
					.
		3.Submission to court review and assessment
			 of proceduresThe Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is amended by
			 inserting after section 105B the following:
			
				105C.Submission to court review of procedures(a)No later than 120 days after the effective
				date of this Act, the Attorney General shall submit to the Court established
				under section 103(a), the procedures by which the Government determines that
				acquisitions conducted pursuant to section 105B do not constitute electronic
				surveillance. The procedures submitted pursuant to this section shall be
				updated and submitted to the Court on an annual basis.
					(b)No later than 180 days after the effective
				date of this Act, the court established under section 103(a) shall assess the
				Government’s determination under section 105B(a)(1) that those procedures are
				reasonably designed to ensure that acquisitions conducted pursuant to section
				105B do not constitute electronic surveillance. The court’s review shall be
				limited to whether the Government’s determination is clearly erroneous.
					(c)If the court concludes that the
				determination is not clearly erroneous, it shall enter an order approving the
				continued use of such procedures. If the court concludes that the determination
				is clearly erroneous, it shall issue an order directing the Government to
				submit new procedures within 30 days or cease any acquisitions under section
				105B that are implicated by the court’s order.
					(d)The Government may appeal any order issued
				under subsection (c) to the court established under section 103(b). If such
				court determines that the order was properly entered, the court shall
				immediately provide for the record a written statement of each reason for its
				decision, and, on petition of the United States for a writ of certiorari, the
				record shall be transmitted under seal to the Supreme Court of the United
				States, which shall have jurisdiction to review such decision. Any acquisitions
				affected by the order issued under subsection (c) of this section may continue
				during the pendency of any appeal, the period during which a petition for writ
				of certiorari may be pending, and any review by the Supreme Court of the United
				States.
					.
		4.Reporting to CongressOn a semi-annual basis the Attorney General
			 shall inform the Select Committee on Intelligence of the Senate, the Permanent
			 Select Committee on Intelligence of the House of Representatives, the Committee
			 on the Judiciary of the Senate, and the Committee on the Judiciary of the House
			 of Representatives, concerning acquisitions under this section during the
			 previous 6-month period. Each report made under this section shall
			 include—
			(1)a description of any incidents of
			 non-compliance with a directive issued by the Attorney General and the Director
			 of National Intelligence under section 105B, to include—
				(A)incidents of non-compliance by an element
			 of the Intelligence Community with guidelines or procedures established for
			 determining that the acquisition of foreign intelligence authorized by the
			 Attorney General and Director of National Intelligence concerns persons
			 reasonably to be outside the United States; and
				(B)incidents of noncompliance by a specified
			 person to whom the Attorney General and Director of National Intelligence issue
			 a directive under this section; and
				(2)the number of certifications and directives
			 issued during the reporting period.
			5.Technical amendment and conforming
			 amendments
			(a)In generalSection 103(e) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803(e)) is amended—
				(1)in paragraph (1), by striking
			 501(f)(1) and inserting 105B(h) or 501(f)(1);
			 and
				(2)in paragraph (2), by striking
			 501(f)(1) and inserting 105B(h) or
			 501(f)(1).
				(b)Table of contentsThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 is amended by inserting after the item relating to section 105 the
			 following:
				
					
						105A. Clarification of
				electronic surveillance of persons outside the United States.
						105B. Additional procedure for
				authorizing certain acquisitions concerning persons located outside the United
				States.
						105C. Submission to court
				review of
				procedures.
					
					.
			6.Effective date; transition
			 procedures
			(a)Effective
			 dateExcept as otherwise
			 provided, the amendments made by this Act shall take effect immediately after
			 the date of the enactment of this Act.
			(b)Transition proceduresNotwithstanding any other provision of this
			 Act, any order in effect on the date of enactment of this Act issued pursuant
			 to the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 shall remain in effect until the date of expiration of such order, and, at the
			 request of the applicant, the court established under section 103(a) of such
			 Act (50 U.S.C. 1803(a)) shall reauthorize such order as long as the facts and
			 circumstances continue to justify issuance of such order under the provisions
			 of the Foreign Intelligence Surveillance Act of 1978, as in effect on the day
			 before the applicable effective date of this Act. The Government also may file
			 new applications, and the court established under section 103(a) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) shall enter orders
			 granting such applications pursuant to such Act, as long as the application
			 meets the requirements set forth under the provisions of such Act as in effect
			 on the day before the effective date of this Act. At the request of the
			 applicant, the court established under section 103(a) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)), shall extinguish any
			 extant authorization to conduct electronic surveillance or physical search
			 entered pursuant to such Act. Any surveillance conducted pursuant to an order
			 entered under this subsection shall be subject to the provisions of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as in effect on
			 the day before the effective date of this Act.
			(c)SunsetExcept as provided in subsection (d),
			 sections 2, 3, 4, and 5 of this Act, and the amendments made by this Act, shall
			 cease to have effect 180 days after the date of the enactment of this
			 Act.
			(d)Authorizations in effectAuthorizations for the acquisition of
			 foreign intelligence information pursuant to the amendments made by this Act,
			 and directives issued pursuant to such authorizations, shall remain in effect
			 until their expiration. Such acquisitions shall be governed by the applicable
			 provisions of such amendments and shall not be deemed to constitute electronic
			 surveillance as that term is defined in section 101(f) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
